JONES, J.
This appeal is taken by the plaintiff from a judgment dismissing three rules to traverse the answers of three garnishees, Krauss Co., Ltd., Leon Heymann and Max Krauss.
In this court, appellant acquiesces in the judgment insofar as the Krauss Co., Ltd., is concerned, but he insists that the judgments in favor of the other two garnishees should be reversed.
In answer to the usual stereotyped interrogatories both garnishees filed sworn negative answers and plaintiff took a rule to traverse on the ground that the answers were false and evasive.
The only • witnesses examined by the . plaintiff were the garnishees themselves, and they both swore positively that their answers were correct.
Plaintiff seeks to prove these answers false by certain deductions from an audit of the books of Krauss Co., Ltd., supported by certain checks and paid bills.
It would serve no useful purpose to analyze the voluminous evidence, as only questions of fact are involved, and we entirely agree with the lower judge that the plaintiff has failed to disprove the answers.
For above reasons the judgment is affirmed.